
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 902
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Stearns submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  January 28, 2010, as National Data Privacy Day.
	
	
		Whereas the protection of the privacy of personal
			 information has become a global imperative for governments, industry, civil
			 society, and individuals;
		Whereas advances in modern technology enhance everyone’s
			 lives by increasing the ability to communicate, learn, share, and produce, and
			 strong efforts should be made to continue both the creation and the innovative
			 use of such technologies;
		Whereas the pervasive use of these modern technologies in
			 everyday life and in the workplace gives rise to the potential compromise of
			 personal data privacy if appropriate care is not taken to protect personal
			 information;
		Whereas a continuing examination and understanding of the
			 ways in which personal information is collected, used, stored, shared, and
			 managed in an increasingly networked world will contribute to the protection of
			 personal privacy;
		Whereas National Data Privacy Day constitutes an
			 international collaboration and a nationwide and statewide effort to raise
			 awareness about data privacy and the protection of personal information;
		Whereas government officials from the United States,
			 Canada, and Europe, privacy professionals, academic communities, legal
			 scholars, representatives of international businesses and nonprofit
			 organizations, and others with an interest in data privacy issues will be
			 working together on National Data Privacy Day to further the discussion about
			 data privacy and protection;
		Whereas privacy professionals and educators are being
			 encouraged to take time to discuss data privacy and protection issues with
			 teens and young adults in high schools and universities across the
			 country;
		Whereas the second annual recognition of National Data
			 Privacy Day will encourage more people nationwide to be aware of data privacy
			 concerns and to take steps to protect their personal information; and
		Whereas January 28, 2010, would be an appropriate day to
			 designate as National Data Privacy Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the
			 designation of a National Data Privacy Day;
			(2)encourages State
			 and local governments to observe the day with appropriate activities that
			 promote awareness of data privacy;
			(3)encourages
			 educators and privacy professionals to discuss data privacy and protection
			 issues with teens and young adults in high schools and universities across the
			 United States;
			(4)encourages
			 corporations to take steps to protect the privacy and security of the personal
			 information of their clients and consumers, to design data privacy protections
			 into their products where possible, and to promote trust in technologies;
			 and
			(5)encourages
			 individuals across the Nation to be aware of data privacy concerns and to take
			 steps to protect their personal information.
			
